Citation Nr: 1424124	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent.  

3.  Entitlement to an increased rating for the service-connected diabetes mellitus in excess of 20 percent.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from September 1965 to March 1966 and a period of active service from May 1968 to September 1969.  

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal of rating decisions in October 2007 and April 2008 of the ROs in Phoenix, Arizona and Portland, Oregon, respectively.  Jurisdiction of the claims file rests with latter.  

The issues of total disability based on individual unemployability by reason of service-connected disability and service connection for peripheral neuropathy of the upper right and left extremities are not appeal because those claims were granted in a June 2013 decision of the RO.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records and Appellant Brief are located in Virtual VA.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have had its clinical onset beginning with the Veteran's exposure to harmful noise levels incident to his duties during active service.  

2.  The service-connected PTSD is not shown to be manifested by more than occupational and social impairment with reduced reliability and productivity due to restricted affect, chronic sleep impairment, avoidance behaviors, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, feelings of detachment and estrangement from others, depressed mood and anxiety.

3.  The service-connected diabetes mellitus is not shown to be manifested by more than the required use of oral hypoglycemic agents and restricted diet.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral sensorineural hearing loss disability is due to disease or injury that incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for the assignment of an increased disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.14, 4.125-4.126, 4.130 including Diagnostic Code 9411 (2013).

3.  The criteria for the assignment of an increased disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.14, 4.119 including Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May 2007, July 2007, March 2008 and February 2013.  There is no additional evidence that need be obtained.  

As service connection, an initial rating and an effective date have been assigned for PTSD and diabetes, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in that way as well.  


Merits of the Claim

The Veteran claims entitlement to service connection for a hearing disability.  He also seeks an increased rating for his service-connected PTSD and diabetes.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection for a hearing loss have not been met, that the Veteran's PTSD does not merit a rating in excess of 50 percent and that his diabetes does not merit a rating in excess of 20 percent.  

Hearing Loss

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
 
Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
 
Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  
 
A review of the March 2008 VA examination shows that the Veteran has a current hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  The Veteran was a combat engineer specializing in demolitions, and his exposure to hazardous noise levels in service is conceded in this case.  

The remaining question remains whether there is evidence of a nexus or relationship between the current hearing loss and the in-service noise exposure.  

The Veteran's June 1967 pre-service examination shows that he was noted to have mild hearing loss due to otitis media that had resolved.  His June 1968 entrance examination noted a preauricular cyst and scarring on both ear drums, but his hearing was noted to be within normal limits.  The Veteran's discharge examination noted high frequency hearing loss in the 6000 and 8000 hertz ranges, but hearing within normal limits at ranges from 0 to 4000 hertz.  

The Veteran underwent audiological consultations at VA outpatient treatment centers.  In August 2007, the examiner noted that the Veteran complained of gradual hearing loss that had gotten worse lately and bilateral scarring, but no perforations of the tympanic membrane.  He diagnosed hearing loss, but did not report any specific decibel measurements.  

In September 2007, a different examiner noted the Veteran's hearing difficulties.  At that consultation, the Veteran stated that he had been exposed to hazardous noise in the military and afterward as a construction worker and hunter, all without the benefit of hearing protection.   The examiner obtained audiograms which showed asymmetrical hearing loss, but did not record the numerical results.  

The Veteran was afforded a VA examination in March 2008.  The Veteran stated that he did not have any noise exposure prior to service and worked in "minor construction" that did not involve noise exposure and shot guns two to three times per year after service.  

The Veteran's pure tone results were:

Hertz 
500
1000
2000
3000
4000
Right
40 
80
105
100
100
Left
20
35
60
70
75

His pure tone averages were 96 decibels in the right ear and 60 in the left.  His Maryland CNC speech recognition scores were 56% in the right ear and 96% in the left.  

The examiner diagnosed sensorineural hearing that was mild to profound in the right ear and mild to moderately severe in the left.  The examiner opined that because the Veteran's hearing was within normal limits at discharge, his hearing loss was less likely than not related to in-service exposure to hazardous noise.  

The Veteran asserts that his hearing loss is due to his noise exposure in service.  The Veteran is competent to state that he has had a history of hearing problems since service.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  

To the extent that the Veteran exhibited some findings reflective of hearing loss in the higher frequencies during service, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability as likely as not had its clinical onset due to his exposure to hazardous noise levels that began with his duties during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


PTSD

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD was granted by an April 2003 rating decision and an initial 50 percent evaluation was assigned.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court of Appeals for Veterans' Claims has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, the currently assigned 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent.  GAF scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the global assessment of functioning score will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition p. 44 (1994).  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2.  

The Veteran was afforded VA examinations for PTSD in July 2007 and February 2013.  

At the July 2007 examination, the examiner noted that the Veteran was noted to have been casually dressed, neatly groomed, friendly and cooperative throughout.  The examiner noted some mild anxiety but that speech, eye contact and behavior were within normal limits.  The Veteran denied any legal problems since his last examination, but admitted to a brief violent altercation at a bar with his stepson a year previously.  He worked as a construction supervisor in 2004 or 2005 but quit due to problems with mobility and irritability.  He has not sought work since then.  

The Veteran reported that he and his wife had a difficult relationship and argued frequently.   He maintained contact with two of his three daughters, his mother and his two sisters.  He had one close friend whom he saw several times per month.  He denied regular social activities and rarely went out to eat due to his diabetic diet.  He previously enjoyed hunting and fishing but his mobility had limited these pursuits.  He mostly watched television and did yard work until he was tired.  

The Veteran reported having depression three or four days per week and some short-term memory problems, waking up frequently at night, and drinking two to four beers approximately three times per week.  The Veteran reports having intrusive combat memories triggered by war-related news or hearing others discuss it or Vietnam.  He also had avoidance of thought, feelings, conversations and activities that remind him of combat and frequent periods of irritability.  The Veteran's GAF score was 60, near the mild end of moderate symptoms.  

At the February 2013 examination, the VA examiner noted that the Veteran's symptoms were best summarized as having occupational and social impairment with reduced reliability and productivity.  The Veteran stated that his relationship with his wife was "okay" in that it was supportive but not close.  He reported speaking to his mother occasionally but not with his sister.  

The examiner noted the Veteran's avoidance behaviors, recurrent dreams of combat, feelings of detachment and estrangement, restricted range of affect, sleep difficulty, and irritability, hypervigilance, depressed mood, disturbances in mood and motivation and anxiety.  His GAF score was noted to be 60.  

The Veteran also had some VA outpatient care which noted his PTSD symptoms and GAF scores as similar to those described in the examinations.  The Veteran also has submitted statements to VA describing similar symptoms.  

The service-connect PTSD is not shown to be productive of social and occupational impairment that warrants the criteria for a rating higher than 50 percent in this case.  The Veteran has intrusive thoughts and dreams about his stressor, sleep disturbances, avoidance of his triggers such as news of wars or discussion of Vietnam, hypervigilance, impairment of short-term memory, depressed mood, anxiety, loss of interest in hobbies, difficulty establishing and maintaining relationships and difficulty adapting to stressful circumstances such as work.  

However, the Veteran's symptoms are not severe enough to meet the criteria for a rating of 70 percent or higher.  His GAF scores are consistently 60 and correspond to the mild or at worst moderate symptoms.  

The Veteran does have some difficulty relating to his family, but is still supported by his wife and is in contact with his mother.  He has no current suicidal or homicidal ideation despite his irritability and history of physical altercations.  His depression is frequent, but not continuous.  He does not report having panic attacks or being unable to function independently, effectively and appropriately.  He does not suffer from spatial disorientation, neglect his personal appearance or hygiene, or have obsessional rituals.  His judgment and impulse control are good.  He had difficulty remaining employed with one company, but nevertheless was able to rise to a supervisory position.  

Staged ratings are inapplicable in the instant case because there is no evidence of a departure from symptoms that would merit a 50 percent evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the Veteran's PTSD warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran has thoughts and dreams of his combat experiences, avoidance behaviors, hypervigilance, anxiety, depression, sleep impairment, difficulty in establishing and maintaining effective work and social relationships because of his symptoms.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD not expressly listed in the rating criteria which may result in occupational and social impairment.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  

Therefore, as the first step of Thun has not been met, referral for the assignment of an extraschedular disability rating is not warranted.  

Hence, the criteria for the assignment of an increased rating in excess of 50 percent for the service-connected PTSD have not been met.  


Diabetes Mellitus

The Veteran seeks an increased rating for his service-connected diabetes mellitus.  Service connection was awarded in an April 2003 rating decision and 20 percent rating was assigned.  

Diabetes mellitus requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet is to be assigned a 20 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is to be assigned a 40 percent rating.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is to be assigned a 60 percent rating.  Id.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is to be assigned a 100 percent rating.  Id.

A note after the ratings states: Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  

The Veteran was afforded VA increased rating examinations for diabetes mellitus in May 2007 and February 2013.  

At the May 2007 examination, the Veteran reported having pain and burning in his feet, generally worse after exercise and having increased difficulty in walking , climbing ladders and prolonged standing.  The examiner noted that he took oral medication for his diabetes.  

At the February 2013 examination, the examiner noted that the Veteran used oral medication and followed a restricted diet.  The examiner further noted only one episode of hypoglycemia and no hospitalizations.  

The Veteran reported having some numbness and tingling of the hands.  The examiner noted no loss of weight or strength due to diabetes, but did diagnose erectile dysfunction, a cardiac condition and peripheral neuropathy.  

The Veteran also received VA outpatient treatment for his diabetes mellitus.  At a July 2010 consult, the examiner and the Veteran discussed diet restriction and the important of daily exercise.  The Veteran reported that he "[kept] active" with various activities.  Other outpatient treatment noted similar symptoms.  

Here, the Veteran does not take insulin and requires no regulation of activities.  He also has no record of ketoacidosis, hospitalizations or visits more than once a month to a diabetic care provider.  The Veteran does have separately compensable complications from his diabetes.  These complications, such as peripheral neuropathy, have already been evaluated in another rating decision.  These matters are not currently before the Board for the purpose of appellate review.  

The Board has also considered whether the Veteran's diabetes warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran takes oral medication for his diabetes and has a restricted diet.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  

In other words, Diagnostic Code 7913 adequately contemplates all of the Veteran's symptoms.  Therefore, as the first step of Thun has not been met, referral for the assignment of an extraschedular disability rating is not warranted.  

The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met.  



ORDER

Service connection for bilateral hearing loss disability is granted.  

An increased rating in excess of 50 percent for the service-connected PTSD is denied.  

An increased rating in excess of 20 percent for the service-connected diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


